UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: February 28 Date of reporting period: July 1, 2012 - June 30, 2013 Item 1. Proxy Voting Record. Name of Fund:(1) AMERICAN TRUST ALLEGIANCE FUND Period: JULY 1, 2012 - JUNE 30, 2013 Company Name Meeting Date CUSIP(2) Ticker (2) TE CONNECTIVITY LTD 7/25/2012 H84989104 TEL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. TO APPROVE THE REALLOCATION OF LEGAL ISSUER RESERVES (FROM CAPITAL CONTRIBUTIONS) (CHF 9,745 MILLION) TO FREE RESERVES FOR FOR ISSUER 2. TO APPROVE ANY ADJOURNMENTS OR POSTPONEMENTS OF THE EXTRAORDINARY GENERAL MEETING Company Name Meeting Date CUSIP(2) Ticker (2) NIKE, INC. 9/20/2012 NKE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1.DIRECTORS ISSUER FOR 1. ALAN B. GRAF, JR. FOR 2. JOHN C. LECHLEITER FOR 3. PHYLLIS M. WISE FOR FOR 2. TO HOLD AN ADVISORY VOTE ON EXECUTIVE ISSUER COMPENSATION FOR FOR 3. TO AMEND THE ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK ISSUER FOR FOR 4. TO RE-APPROVE AND AMEND THE NIKE, INC. LONG- ISSUER TERM INCENTIVE PLAN FOR FOR 5. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER AGAINST AGAINST 6. TO CONSIDER A SHAREHOLDER PROPOSAL SHAREHOLDER REGARDING POLITICAL CONTRIBUTIONS DISCLOSURE Company Name Meeting Date CUSIP(2) Ticker (2) GENERAL MILLS, INC. 9/24/12 GIS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1.DIRECTORS ISSUER FOR 1A, BRADBURY H. ANDERSON FOR 1B. R. KERRY CLARK FOR 1C. PAUL ADAMS FOR 1D. WILLIAM T. ESREY FOR 1E. RAYMOND V. GILMARTIN FOR 1F. JUDITH RICHARDS HOPE FOR 1G. HEIDI G. MILLER FOR 1H. HILDA OCHOA-BRILLEMBOURG FOR 1I. STEVE ODLAND FOR 1J. KENDALL J. POWELL FOR 1K. MICHAEL D. ROSE FOR 1L. ROBERT L. RYAN FOR 1M. DOROTHY A. TERRELL FOR FOR 2. CAST AN ADVISORY VOTE ON EXECUTIVE ISSUER COMPENSATION FOR FOR 3. RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) ORACLE CORP. 11/7/2012 68389X105 ORCL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR DIRECTORS ISSUER FOR 1) JEFFREY S. BERG FOR 2) H. RAYMOND BINGHAM FOR 3) MICHAEL J. BOSKIN FOR 4) SAFRA A. CATZ FOR 5) BRUCE R. CHIZEN FOR 6) GEORGE H. CONRADES FOR 7) LAWRENCE J. ELLISON FOR 8) HECTOR GARCIA-MOLINA FOR 9) JEFFREY O. HENLEY FOR 10) MARK V. HURD FOR 11) DONALD L. LUCAS FOR 12) NAOMI O. SELIGMAN FOR FOR 2.ADVISORY VOTE TO APPROVE EXECUTIVE ISSUER COMPENSATION FOR FOR 3. APPROVAL OF INCREASE IN SHARES UNDER ISSUER THE DIRECTORS' STOCK PLAN. FOR FOR 4. RATIFY ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 ISSUER AGAINST AGAINST 5. PROPOSAL REGARDING MULTIPLE PERFORMANCE SHAREHOLDER METRICS AGAINST AGAINST 6. PROPOSAL REGARDING INDEPENDENT BOARD SHAREHOLDER CHAIRMAN AGAINST AGAINST 7. PROPOSAL REGARDING EQUITY RETENTION POLICY SHAREHOLDER AGAINST AGAINST 8. PROPOSAL REGARDING EQUITY ACCELERATION UPON SHAREHOLDER A CHANGE IN CONTROL OF ORACLE Company Name Meeting Date CUSIP(2) Ticker (2) APPLE INC. 2/27/2013 AAPL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. WILLIAM V. CAMPBELL FOR 2. TIMOTHY D. COOK FOR 3. MILLARD S. DREXLER FOR 4. AL GORE FOR 5. ROBERT A. IGER FOR 6. ANDREA JUNG FOR 7. ARTHUR D. LEVINSON FOR 8. RONALD D. SUGAR FOR FOR 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00 AND (IV) MAKE OTHER CHANGES ISSUER FOR FOR 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. ISSUER FOR FOR 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE ISSUER EXECUTIVE COMPENSATION AGAINST AGAINST 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK" SHAREHOLDER AGAINST AGAINST 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD SHAREHOLDER COMMITTEE ON HUMAN RIGHTS" Company Name Meeting Date CUSIP(2) Ticker (2) QUALCOMM INC. 3/5/13 QCOM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1.DIRECTORS ISSUER FOR 1. BARBARA T. ALEXANDER FOR 2. DONALD G. CRUICKSHANK FOR 3. RAYMOND V. DITTAMORE FOR 4. SUSAN HOCKFIELD FOR 5. THOMAS W. HORTON FOR 6. PAUL E. JACOBS FOR 7. SHERRY LANSING FOR 8. DUANE A. NELLES FOR 9. FRANCISCO ROS FOR 10. BRENT SCOWCROFT FOR 11. MARC I. STERN FOR FOR 2. TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. ISSUER FOR FOR 3. RATIFY THE SELECTION OF PRICEWATERHOUSE COOPERS, LLP AS INDEPENDENT PUBLIC ACCOUNTING FOR OUR FISCAL YEAR ENDING SEPTEMBER 30, 2013 ISSUER FOR FOR 4. TO HOLD AN ADVISORY VOTE ON EXECUTIVE ISSUER COMPENSATION Company Name Meeting Date CUSIP(2) Ticker (2) TE CONNECTIVITY LTD 3/6/13 H84989104 TEL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1.DIRECTORS ISSUER FOR 1A. PIERRE R. BRONDEAU FOR 1B. JUERGEN W. GROMER FOR 1C. WILLIAM A. JEFFREY FOR 1D. THOMAS J. LYNCH FOR 1E. YONG NAM FOR 1F. DANIEL J. PHELAN FOR 1G. FREDERIC M. POSES FOR 1H. LAWRENCE S. SMITH FOR 1I. PAULA A. SNEED FOR 1J. DAVID P. STEINER FOR 1K. JOHN C. VAN SCOTER FOR FOR 2.1 TO APPROVE THE 2 CONNECTIVITY LTD. (EXLUDING THE STATUTORY FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED SEPTEMBER 28, 2 FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED SEPTEMBER 28, 2012) ISSUER FOR FOR 2.2 TO APPROVE THE STATUTORY FINANCIAL STATEMENTS OF TE CONNECTIVITY LTD. FOR THE FISCAL YEAR ENDED SEPTEMBER 28, 2012 ISSUER FOR FOR 2.3 TO APPROVE THE CONSOLIDATED FINANCIAL STATEMENTS OF TE CONNECTIVITY LTD. FOR THE FISCAL YEARRRRRENDED SEPTEMBER 28, 2012 ISSUER FOR FOR 3. TO RELEASE THE MEMBERS OF THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS OF TE CONNECTIVITY FOR ACTIVITIES DURING THE FISCAL YEAR ENDED SEPTEMBER 28, 2012 ISSUER FOR FOR 4.1 TO ELECT DELOITTE & TOUCHE LLP AS TE CONNECTIVITY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 ISSUER FOR FOR 4.2 TO ELECT DELOITTE AG, ZURICH, SWITZERLAND, AS TE CONNECTIVITY'S SWISS REGISTERED AUDITOR UNTIL THE NEXT ANNUAL GENERAL MEETING OF TE CONNECTIVITY ISSUER FOR FOR 4.3 TO ELECT PRICEWATERHOUSECOOPERS, AG, ZURICH SWITZERLAND, AS TE CONNECTIVITY'S SPECIAL AUDITOR UNTIL THE NEXT ANNUAL GENERAL MEETING OF TE CONNECTIVITY ISSUER FOR FOR 5. AN ADVISORY VOTE TO APPROVE EXECUTIVE ISSUER COMPENSATION FOR FOR 6. TO APPROVE A DIVIDEND PAYMENT TO SHAREHOLDERS IN A SWISS FANC AMO9UNT EQUAL TO US$1.00 PER ISSUED SHARE TO BE PAID IN FOUR EQUAL QUARTERLY INSSTALLMENTS OF US $0.25 STARTING WITH THE THIRD FISCAL QUARTER OF 2 SECOND FISCAL QUARTER OF 2 TERMS OF THE DIVIDEND RESOLUTION ISSUER FOR FOR 7. TO APPROVE THE RENEWAL OF AUTHORIZED CAPITAL AND RELATED AMENDMENT TO THE ARTICLES OF ASSOCIATION ISSUER FOR FOR 8. TO APPROVE A REDUCTION OF SHARE CAPITAL FOR SHARES ACQUIRED UNDER TE CONNECTIVITY'S SHARE REPURCHASE PROGRAM AND RELATED AMENDMENTS TO THE ARTICLES OF ASSOCIATION ISSUER FOR FOR 9. TO APPROVE ANY ADJOURNMENTS OR POSTPONEMENTS OF THE ANNUAL GENERAL MEETING ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) EMBRAER S.A. 3/8/2013 29082A107 ERJ Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR I. AMENDMENT TO SECTION 2; SECTION 8; SECTION 33; SECTION 39; SECTION 40, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT ISSUER FOR FOR II. AMENDMENT TO SECTION 27; SECTION 29; SECTION 30; SECTION 31; SECTION 32; SECTION 33; SECTION 34; AND SECTION 35, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. ISSUER FOR FOR II. AMENDMENT TO SECTION 9; SECTION 10; SECTION 11; SECTION 12; SECTION 16; SSECTION 18; SECTION 20; SECTION 22; SECTION 23; SECTION 30; SECTION 31; SECTION 32; SECTION 33; SECTION 39; SECTION 47; SECTION 49; SECTION 54; SECTION 55; AND SECTION 59, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) FRANKLIN RESOURCES, INC. 3/13/13 BEN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1.DIRECTORS ISSUER FOR 1a. SAMUEL H. ARMACOST FOR 1b. PETER K. BARKER FOR 1c. CHARLES CROCKER FOR 1d. CHARLES B. JOHNSON FOR 1e. GREGORY E. JOHNSON FOR 1f. RUPERT H. JOHNSON, JR FOR 1g. MARK C. PIGOTT FOR 1h. CHUTTA RATNATHICAM FOR 1j. LAURA STEIN FOR 1k. ANNE M. TATLOCK FOR 1l. GEOFFREY Y. YANG FOR FOR 2.RATIFY THE APPOINTMENT OF ISSUER PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013 AGAINST AGAINST 3. PROPOSAL ON GENOCIDE-FREE INVESTING SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) SCHLUMBERGER 4/10/13 SLB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. PETER L.S. CURRIE FOR 1B. TONY ISAAC FOR 1C. K. VAMAN KAMATH FOR 1D. PAAL KIBSGAARD FOR 1E. NIKOLAY KURDRYAVTSEV FOR 1F. ADRIAN LAJOUS FOR 1G. MICHAEL E. MARKS FOR 1H. LUBNA S. OLAYAN FOR 1I. L. RAFAEL REIF FOR 1J. TORE I. SANDVOLD FOR 1K. HENRI SEYDOUX FOR FOR 2. TO APPROVE THE ADVISORY RESOLUTION ON ISSUER EXECUTIVE COMPENSATION FOR FOR 3. TO APPROVE THE COMPANY'S 2012 FINANCIAL STATEMENTS AND DECLARATIONS OF DIVIDENDS ISSUER FOR FOR 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 5. TO APPROVE THE ADOPTION OF THE 2013 ISSUER SCHLUMBERGER OMNIBUS INCENTIVE PLAN FOR FOR 6. TO APPROVE THE ADOPTION OF AN AMENDMENT AND RESTATEMENT OF THE SCHLUMBERGER DISCOUNT STOCK PURCHASE PLAN ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) ADOBE SYSTEMS INC. 4/11/13 00724F101 ADBE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. AMY L. BANSE FOR 1B. KELLY J. BARLOW FOR 1C. EDWARD W. BARNHOLT FOR 1D. ROBERT K. BURGESS FOR 1E. FRANK A. CALDERONI FOR 1F. MICHAEL R. CANNON FOR 1G. JAMES E. DALEY FOR 1H. LAURA B. DESMOND FOR 1I. CHARLES M. GESCHKE FOR 1J. SHANTANU NARAYEN FOR 1K. DANIEL L. ROSENSWEIG FOR 1L. ROBERT SEDGEWICK FOR 1M. JOHN E. WARNOCK FOR FOR 2. APPROVAL OF THE AMENDMENT AND RESTATMENT OF THE 2 AVAILABLE SHARE RESERVE BY 17.5 MILLION SHARES INCREASE THE AGGREGATE STOCK AWARD AND PERFORMANCE SHARE LIMITS, APPROVE NEW PERFORMANCE MEASURES AND AN ADJUSTMENT, AND MAKE OTHER MODIFICATIONS AS DESCRIBED IN THE PROXY STATEMENT ISSUER FOR FOR 3. RATIFY THE APPOINTMENT OF THE KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON 11/29/13 ISSUER FOR FOR 4. APPROVE, ON AN ADVISORY BASIS, THE ISSUER COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Company Name Meeting Date CUSIP(2) Ticker (2) OWENS CORNING 4/18/13 OC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. RALPH F. HAKE FOR 2. J. BRIAN FERGUSON FOR 3. F. PHILIP HANDY FOR 4. MICHAEL H. THAMAN FOR FOR 2. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 ISSUER FOR FOR 3. APPROVE THE EMPLOYEE SOTCK PURCHASE PLAN ISSUER FOR FOR 4. APPROVE THE 2 ISSUER FOR FOR 5. APPROVE, ON AN ADVISORY BASIS, NAMED ISSUER EXECUTIVE OFFICER COMPENSATION Company Name Meeting Date CUSIP(2) Ticker (2) TEXAS INSTRUMENTS INC. 4/18/13 TXN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. R.W. BABB, JR. FOR 1B. M.A. BLINN FOR 1C. D.A. CARP FOR 1D. C.S. COX FOR 1E. P.H. PATSLEY FOR 1F. R.E. SANCHEZ FOR 1G. W.R. SANDERS FOR 1H. R.J. SIMMONS FOR 1I. R.K. TEMPLETON FOR 1J. C.T. WHITMAN FOR FOR 2. BOARD PROPOSAL REGARDING ADVISORY ISSUER APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION FOR FOR 3. BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) PRAXAIR 4/23/12 74005P104 PX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. STEPHEN F. ANGEL FOR 1B. OSCAR BENARDES FOR 1C. BRET K. CLAYTON FOR 1D. NANCE K. DICCIANI FOR 1E. EDWARD G. GALANTE FOR 1F. CLAIRE W. GARGALLI FOR 1G. IRA D. HALL FOR 1H. RAYMOND W. LEBOEUF FOR 1I. LARRY D. MCVAY FOR 1J. WAYNE T. SMITH FOR 1K. ROBERT L. WOOD FOR FOR 2. APPROVE ON AN ADVISORY AND NON-BINDING BASIS, THE COMPENSATION OF PRAXAIR'S NAMED EXECUTIVE OFFICERS ISSUER AGAINST AGAINST 3. PROPOSAL REGARDING POLITICAL CONTRIBUTIONS SHAREHOLDER FOR FOR 4. TO RATIFY THE APPOINTMENT OF THE INDEPENDENT ISSUER AUDITOR Company Name Meeting Date CUSIP(2) Ticker (2) VF CORPORATION 4/23/12 VFC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. RICHARD T. CARUCCI FOR 2. JULIANA L. CHUGG FOR 3. GEORGE FELLOWS FOR 4. CLARENCE OTIS, JR FOR 5. MATTHEW J. SHATTOCK FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE ISSUER OFFICER COMPENSATION FOR FOR 3. APPROVAL OF VF'S AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN (THE "EIC PLAN PROPOSAL") ISSUER FOR FOR 4. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS VF'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) NEWMONT MINING CORP 4/24/13 NEM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. B.R. BROOK FOR 1B. J.K. BUCKNOR FOR 1C. V.A. CALARCO FOR 1D. J.A. CARRABBA FOR 1E. N. DOYLE FOR 1F. G.J. GOLDBERG FOR 1G. V.M. HAGEN FOR 1H. J. NELSON FOR 1I. D.C. ROTH FOR 1J. S.R. THOMPSON FOR FOR 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2013 ISSUER FOR FOR 3. ADVISORY RESOLUTION TO APPROVE NAMED ISSUER EXECUTIVE OFFICER COMPENSATION FOR FOR 4. APPROVE THE 2 ISSUER FOR FOR 5. APPROVE THE PERFORMANCE PAY PLAN ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) EMBRAER S.A. 4/25/13 29082A107 ERJ Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR A1. RECEIVE MANAGEMENT ACCOUNTS, EXAMINE, DISCUSS AND VOTE ON THE FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2012 ISSUER FOR FOR A2. DECIDE ON THE ALLOCATION OF NET INCOME FOR THE FISCAL YEAR ENDED DECEMBER 31, 2 DISTRIBUTION OF DIVIDENDS ISSUER FOR FOR A3. ELECT MEMBERS OF THE BOARD OF DIRECTORS ISSUER FOR FOR A4. ELECT THE MEMBERS OF THE FISCAL COUNCIL ISSUER FOR FOR A5. FIX THE AGGREGATE ANNUAL COMPENSATION OF THE COMPANY'S DIRECTORS, EXECUTIVE OFFICERS AND MEMBERS OF THE COMMITTEES OF THE BOARD DIRECTORS ISSUER FOR FOR A6. FIX THE REMUNERATION OF THE MEMBERS OF THE ISSUER FISCAL COUNCIL FOR FOR S1. APPROVE CHANGES TO THE PROGRAM FOR GRANT OF EMBRAER S.A. STOCK OPTIONS ("PROGRAM"), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT ISSUER FOR FOR S2. APPROVE THE CREATION OF A PROGRAM FOR GRANT OF EMBRAER S.A. STOCK OPTIONS TO MEMBERS OF THE BOARD OF DIRECTORS, WITH SPECIFIC CONDITIONS FOR THIS CATEGORY OF PARTICIPANTS ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) GRUMA, S.A.B. DE C.V. 4/26/13 GMK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR I. PRESENTATION OF THE REPORTS REFERRED TO BY ARTICLE 28 SECTION IV OF THE "LEY DEL MERCADO DE VALORES" (MEXICAN SECURITIES LAW) AND NINETEENTH ARTICLE SECTION IV OF THE BY-LAWS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012, INCLUDING FINANCIAL STATEMENTS FOR FISCAL YEAR COMMENCING ON JANUARY 1 & ENDING DECEMBER 31, 2012, FOR THEIR DISCUSSION, AND AS THE CASE MAY BE, APPROVAL ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) INTERNATIONAL BUSINESS MACHINES 4/30/13 IBM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. A.J.P. BELDA FOR 1B. W.R. BRODY FOR 1C. K.I. CHENAULT FOR 1D. M.L. ESKEW FOR 1E. D.N. FARR FOR 1F. S.A. JACKSON FOR 1G. A.N. LIVERIS FOR 1H. W.J. MCNERNEY, JR FOR 1I. J.W. OWENS FOR 1J. S.J. PALMISANO FOR IK. V.M. ROMETTY FOR 1L. J.E. SPERO FOR 1M. S. TAUREL FOR 1N. L.H. ZAMBRANO FOR FOR 2. RATIFY INDEPENDENT PUBLIC ISSUER ACCOUNTING FIRM FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER AGAINST AGAINST 4. PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES SHAREHOLDER AND PRACTICES AGAINST AGAINST 5. PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT SHAREHOLDER AGAINST FOR 6. PROPOSAL ON INDEPENDENT BOARD CHAIR SHAREHOLDER AGAINST AGAINST 7. PROPOSAL FOR EXECUTIVES TO RETAIN SIGNIFICANT SHAREHOLDER STOCK () Company Name Meeting Date CUSIP(2) Ticker (2) EMC CORPORATION 5/1/2013 EMC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. MICHAEL W. BROWN FOR 1B. RANDOLPH L. COWEN FOR 1C. GAIL DEEGAN FOR 1D. JAMES S. DISTASIO FOR 1E. JOHN R. EGAN FOR 1F. EDMUND F. KELLY FOR 1G. JAMI MISCIK FOR 1H. WINDLE B. PRIEM FOR 1I. PAUL SAGAN FOR 1J. DAVID N. STROHM FOR 1K. JOSEPH M. TUCCI FOR FOR 2. RATIFY PRICEWATERHOUSECOOPERS LLP AS ISSUER EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 FOR FOR 3. ADVISORY APPROVAL OF OUR EXECUTIVE ISSUER COMPENSATION FOR FOR 4. APPROVAL OF THE EMC CORPORATION AMENDED AND ISSUER RESTATED 2 FOR FOR 5. APPROVAL OF THE EMC CORPORATION AMENDED ISSUER AND RESTATED 1 FOR FOR 6. APPROVAL OF AMENDMENTS TO EMC'S ARTICLES OF ISSUER ORGANIZATION AND BYLAWS TO ALLOW SHAREHOLDERS TO ACT BY WRITTEN CONSENT BY LESS THAN UNANIMOUS AGAINST AGAINST 7. PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) BABCOCK & WILCOX CO 5/3/13 05615F102 BWC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. JOHN A FEES FOR 2. RICHARD W. MIES FOR 3. LARRY L. WEYERS FOR FOR 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER FOR FOR 3. RATIFY APPOINTMENT OF INDEPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31,2013 Company Name Meeting Date CUSIP(2) Ticker (2) BERKSHIRE HATHAWAY, INC. 5/4/2013 BRKB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. WARREN E. BUFFETT FOR 2. CHARLES T. MUNGER FOR 3. HOWARD G. BUFFETT FOR 4. STEPHEN B. BURKE FOR 5. SUSAN L. DECKER FOR 6. WILLIAM H. GATES, III FOR 7. DAVID S. GOTTESMAN FOR 8. CHARLOTTE GUYMAN FOR 9. DONALD R. KEOUGH FOR 10. THOMAS S. MURPHY FOR 11. RONALD L. OLSON FOR 12. WALTER SCOTT, JR. FOR 13. MERYL B. WITMER AGAINST AGAINST 2. PROPOSAL REGARDING GREENHOUSE GAS AND OTHER SHAREHOLDER AIR EMISSIONS Company Name Meeting Date CUSIP(2) Ticker (2) CBRE GROUP, INC. 5/9/13 12504L109 CBG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. RICHARD C. BLUM FOR 2. BRANDON B. BOZE FOR 3. CURTIS F. FEENY FOR 4. BRADFORD M. FREEMAN FOR 5. MICHAEL KANTOR FOR 6. FREDERIC V. MALEK FOR 7. JANE J. SU FOR 8. ROBERT E. SULENTIC FOR 9. LAURA D. TYSON FOR 10. GARY L. WILSON FOR 11. RAY WIRTA FOR FOR 2. RATIFY KPMG LLP AS OUR INDEPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM FOR 2013 FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE ISSUER OFFICERCOMPENSATION Company Name Meeting Date CUSIP(2) Ticker (2) FORD MOTOR COMPANY 5/9/13 F Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. STEPHEN G. BUTLER FOR 1B. KIMBERLY A. CASIANO FOR 1C. ANTHONY F. EARLEY, JR. FOR 1D. EDSEL B. FORD II FOR 1E. WILLIAM CLAY FORD, JR. FOR 1F. RICHARD A. GEPHARDT FOR 1G. JAMES H. HANCE, JR. FOR 1H. WILLIAM W. HELMAN IV FOR 1I. JON M. HUNTSMAN, JR FOR 1J. RICHARD A. MANOOGIAN FOR 1K. ELLEN R. MARRAM FOR 1L. ALAN MULALLY FOR 1M. HOMER A. NEAL FOR 1N. GERALD L. SHAHEEN FOR 1O. JOHN L. THORNTON FOR FOR 2. RATIFY SELECTION OF INDPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM FOR FOR 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE ISSUER THE COMPENSATION OF THE NAMED EXECUTIVES FOR FOR 4. APPROVAL OF THE TERMS OF THE COMPANY'S ANNUAL ISSUER INCENTIVE COMPENSATION PLAN FOR FOR 5. APPROVAL OF THE TERMS OF THE COMPANY'S 2008 ISSUER LONG-TERM INCENTIVE PLAN FOR FOR 6. APPROVAL OF THE TAX BENEFIT PRESERVATION PLAN ISSUER AGAINST AGAINST 7. RELATING TO CONSIDERATION OF A SHAREHOLDER RECAPITALIZATION TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE AGAINST AGAINST 8. RELATING TO ALLOWING HOLDERS OF 10% OF SHAREHOLDER OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETING OF SHAREHOLDERS Company Name Meeting Date CUSIP(2) Ticker (2) COLGATE-PALMOLIVE COMPANY 5/10/13 CL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. NIKESH ARORA FOR 1B. JOHN T. CAHILL FOR 1C. IAN COOK FOR 1D. HELENE D. GAYLE FOR 1E. ELLEN M. HANCOCK FOR 1F. JOSEPH JIMENEZ FOR 1G. RICHARD J. KOGAN FOR 1H. DELANO E. LEWIS FOR 1I. J. PEDRO REINHARD FOR 1J. STEPHEN I. SADOVE FOR FOR 2. RATIFY PRICEWATERHOUSECOOPERS LLP AS ISSUER COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER FOR FOR 4. APPROVE THE COLGATE-PALMOLIVE COMPANY 2013 ISSUER INCENTIVE COMPENSATION PLAN AGAINST AGAINST 5. PROPOSAL ON EXECUTIVE STOCK RETENTION SHAREHOLDER REQUIREMENT Company Name Meeting Date CUSIP(2) Ticker (2) CUMMINS INC. 5/14/13 CMI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR DIRECTORS ISSUER FOR 1. N. THOMAS LINEBARGER FOR 2. WILLIAM I. MILLER FOR 3. ALEXIS M. HERMAN FOR 4. GEORGIA R. NELSON FOR 5. CARL WARE FOR 6. ROBERT K. HERDMAN FOR 7. ROBERT J. BERNHARD FOR 8. DR. FRANKLIN R. CHANG-DIAZ FOR 9. STEPHEN B. DOBBS FOR FOR 10. ADVISORY VOTE TO APPROVE THE COMPENSATION ISSUER OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT FOR FOR 11. RATIFY PRICEWATERHOUSECOOPERS LLP AS ISSUER AUDITORS FOR THE YEAR 2013. FOR AGAINST 12. PROPOSAL REGARDING INDEPENDENT BOARD CHAIR SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) LOEWS CORPORATION 5/14/13 L Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. LAWRENCE S. BACOW FOR 1B. ANN E. BERMAN FOR 1C. JOSEPH L. BOWER FOR 1D. CHARLES M. DIKER FOR 1E. JACOB A. FRENKEL FOR 1F. PAUL J. FRIBOURG FOR 1G. WALTER L. HARRIS FOR 1H. PHILIP A. LASKAWY FOR 1I. KEN MILLER FOR 1J. GLORIA R. SCOTT FOR 1K. ANDREW H. TISCH FOR 1L. JAMES S. TISCH FOR 1M. JONATHAN M. TISCH FOR FOR 2. APPROVE, BY ADVISORY VOTE, EXECUTIVE ISSUER COMPENSATION FOR FOR 3. RATIFY DELOITEE & TOUCHE LLP AS INDEPENDENT ISSUER AUDITORS Company Name Meeting Date CUSIP(2) Ticker (2) GRUMA, S.A.B. DE C.V. 5/15/13 GMK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR NONE 1. PROPOSAL AND, AS THE CASE MAY BE, APPROVAL OF ISSUER A PROJECT UNDER WHICH GRUMA, SOCIEDAD ANONIMA BURSATIL DE CAPITAL VARAIABLE AND VALORES AZTECA, SOCIEDAD ANONIMA DE CAPITAL VARIABLE, ENTER INTO A MERGER AGREEMENT, WITH THE LATTER BEING THE MERGED ENTITY AND THE COMPANY BEING THE SURVIVING ENTITY, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT FOR NONE 2. ANALYSIS, DISCUSSION AND, AS THE CASE MAY BE, ISSUER APPROVAL OF A PROPOSAL TO CANCEL 107,858,969 CLASS I, SERIES "B", COMMONE NOMINATIVE SHARES OF THE COMPANY WITH NO PAR VALUE, SAME THAT HAVE BEEN REPURCHASED BY THE COMPANY, AND TO SUBSEQUENTLY REDUCE THE FIXED PORTION OF THE CAPITAL SOTCK OF THE COMPANY, AND AMEND ARTICLE SIXTH OF THE COMPANY'S BYLAWS. FOR NONE 3. ANALYSIS, DISCUSSION AND, AS THE CASE MAY BE, ISSUER APPROVAL OF A PROPOSAL TO AMEND ARITICLES THIRD (DOMICILE), TENTH (TRANSACATIONS WITH COMPANY'S OWN SHARES), SIXTEENTH (CHAIRMAN OF THE BOARD OF DIRECTORS), SEVENTEENTH (MEETINGS) OF THE BOARD OF DIRECTORS), THIRTY-SECOND (PUBLICATION OF NOTICES) AND THIRTY-FIFTH (DEVELOPMENT OF THE MEETINGS) OF THE BYLAWS. FOR NONE 4. DESIGNATION OF SPECIAL DELEGATES TO COMPLY WITH ISSUER AND FORMALIZE THE RESOLUTIONS ADOPTED BY THE SHAREHOLDERS MEETING FOR NONE 5. DRAFTING, READING AND, AS THE CASE MAY BE, ISSUER APPROVAL OF THE CORRESPONDING MINUTES Company Name Meeting Date CUSIP(2) Ticker (2) STATE STREET CORP. 5/15/13 STT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. K. BURNES FOR 1B. P. COYM FOR 1C. P. DE SAINT-AIGNAN FOR 1D. A. FAWCETT FOR 1E. L. HILL FOR 1F. J. HOOLEY FOR IG. R. KAPLAN FOR 1H. R. SERGEL FOR 1I. R. SKATES FOR 1J. G. SUMME FOR 1K. T. WILSON FOR FOR 2. APPROVE AN ADVISORY PROPOSAL ISSUER ON EXECUTIVE COMPENSATION. FOR FOR 3. RATIFY ERNST & YOUNG LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2013 Company Name Meeting Date CUSIP(2) Ticker (2) NVIDIA CORP 5/15/13 67066G104 NVDA Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR DIRECTORS ISSUER FOR 1A. TENCH COXE FOR 1B. JAMES C. GAITHER FOR 1C. JEN-HSUN HUANG FOR 1D. MARK L. PERRY FOR 1E. A. BROOKE SEAWELL FOR 1F. MARK A STEVENS FOR FOR 2. APPROVE THE AMENDED AND RESTATED 2007 EQUITY ISSUER INCENTIVE PLAN FOR FOR 3. APPROVE THE COMPANY'S EXECUTIVE COMPENSATION ISSUER FOR FOR 4. RATIFY THE SELECTION OF ISSUER PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 26, 2014 Company Name Meeting Date CUSIP(2) Ticker (2) COMCAST CORP 5/15/13 20030N101 CMCSA Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR DIRECTORS ISSUER FOR 1. KENNETH J. BACON FOR 2. SHELDON M. BONOVITZ FOR 3. JOSEPH J. COLLINS FOR 4. J. MICHAEL COOK FOR 5. GERALD L. HASSELL FOR 6. JEFFREY A. HONICKMAN FOR 7. EDUARDO G. MESTRE FOR 8. BRIAN L. ROBERTS FOR 9. RALPH J. ROBERTS FOR 10. JOHNATHAN A. RODGERS FOR 11. DR. JUDITH RODIN FOR FOR 2. RATIFY THE APPOINTMENT OF OUR INDEPENDENT ISSUER AUDITORS AGAINST AGAINST 3. TO PROHIBIT ACCELERATED VESTING UPON A CHANGE SHAREHOLDER IN CONTROL AGAINST AGAINST 4. TO ADOPT A RECAPITALIZATION PLAN SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) AMERICAN TOWER CORP 5/21/13 03027X100 AMT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR DIRECTORS ISSUER FOR 1A. RAYMOND P. DOLAN FOR 1B. RONALD M. DYKES FOR 1C. CAROLYN F. KATZ FOR 1D. GUSTAVO LARA CANTU FOR 1E. JOANN A. REED FOR 1F. PAMELA D.A. REEVE FOR 1G. DAVID E. SHARBUTT FOR 1H. JAMES D. TAICLET, JR. FOR 1I. SAMME L. THOMPSON FOR FOR 2. RATIFY SELECTION OF DELOITTE & TOUCHE LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 FOR FOR 3. APPROVE ON AN ADVISORY BASIS THE COMPANY'S ISSUER EXECUTIVE COMPENSATION FOR FOR 4. APPROVE AN AMENDMENT TO THE COMPANY'S ISSUER AMENDED AND RESTATED BY-LAWS TO REDUCE THE OWNERSHIP THRESHOLD REQUIRED TO CALL A SPECIAL MEETING Company Name Meeting Date CUSIP(2) Ticker (2) MONDELEZ INTL INC. 5/21/13 MDLZ Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR DIRECTORS ISSUER FOR 1A. STEPHEN F. BOLLENBACH FOR 1B. LEWIS W.K. BOOTH FOR 1C. LOIS D. JULIBER FOR 1D. MARK D. KETCHUM FOR 1E. JORGE S. MESQUITA FOR 1F. FREDRIC G. REYNOLDS FOR 1G. IRENE B. ROSENFELD FOR 1H. PATRICK T. SIEWERT FOR 1I. RUTH J. SIMMONS FOR 1J. RATAN N. TATA FOR 1K. J.F. VAN BOXMEER FOR FOR 2. ADVISORY VOTE TO APPROVE EXECUTIVE ISSUER COMPENSATION FOR FOR 3. RATIFY PRICEWATERHOUSECOOPERS LLP AS ISSUER OUR INDEPENDENT AUDITORS FOR 2013 AGAINST AGAINST 4. PROPOSAL: REPORT ON EXTENDED PRODUCER SHAREHOLDER RESPONSIBILITY AGAINST AGAINST 5. PROPOSAL: SUSTAINABILITY REPORT ON GENDER SHAREHOLDER EQUALITY IN THE COMPANY'S SUPPLY CHAIN Company Name Meeting Date CUSIP(2) Ticker (2) LYONDELLBASELL INDUSTRIES N.V. 5/22/2013 N53745100 LYB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 1. DIRECTORS ISSUER 1. JACQUES AIGRAIN 2. SCOTT M. KLEINMAN 3. BRUCE A. SMITH FOR FOR 2. ADOPTION OFANNUAL ACCOUNTS FOR 2012 ISSUER FOR FOR 3. DISCHARGE FROM LIABILITY OF SOLE MEMBER OF THE ISSUER MANAGEMENT BOARD FOR FOR 4. DISCHARGE FROM LIABILITY OF MEMBERS OF THE ISSUER SUPERVISORY BOARD FOR FOR 5. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP ISSUER AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR 6. APPOINTMENT OF PRICEWATERHOUSECOOPERS ISSUER ACCOUNTANTS N.V. AS OUR AUDITORS FOF THE DUTCH ANNUAL ACCOUNTS FOR FOR 7. APPROVAL OF COMPENSATION OF THE MEMBERS ISSUER OF THE SUPERVISORY BOARD FOR FOR 8. RATIFY AND APPROVAL OF DIVIDENDS IN RESPECT OF ISSUER THE 2 FOR FOR 9. ADVISORY VOTE APPROVING EXECUTIVE ISSUER COMPENSATION FOR FOR 10. APPROVAL TO REPURCHASE UP TO 10% OF ISSUED ISSUER SHARE CAPITAL FOR FOR 11. APPROVAL TO CANCEL UP TO 10% OF SHARE ISSUER CAPITAL HELD IN TREASURY FOR FOR 12. APPROVAL TO AMEND ARTICLES OF ASSOCIATION ISSUER Company Name Meeting Date CUSIP(2) Ticker (2) TUPPERWARE BRANDS 5/24/13 TUP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. CATHERINE A. BERTINI FOR 1B. SUSAN M. CAMERON FOR 1C. KRISS CLONINGER, III FOR 1D. E.V. GOINGS FOR 1E. JOE R. LEE FOR 1F. ANGEL R. MARTINEZ FOR 1G. A. MONTEIRO DE CASTRO FOR 1H. ROBERT J. MURRAY FOR 1I. DAVID R. PARKER FOR 1J. JOYCE M. ROCHE FOR 1K. M. ANNE SZOSTAK FOR FOR 2. ADVISORY VOTE TO APPROVE THE COMPANY'S ISSUER EXECUTIVE COMPENSATION PROGRAM FOR FOR 3. RATIFY THE APPOINTMENT OF THE INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM Company Name Meeting Date CUSIP(2) Ticker (2) EXXON MOBIL 5/29/13 30231G102 XOM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1. M.J. BOSKIN FOR 2. P. BRABECK-LETMATHE FOR 3. U.M. BURNS FOR 4. L.R. FAULKNER FOR 5. J.S. FISHMAN FOR 6. H.H.FORE FOR 7. K.C. FRAZIER FOR 8. W.W. GEORGE FOR 9. S.J. PALMISANO FOR 10. S.S. REINEMUND FOR 11. R.W. TILLERSON FOR 12. W.C. WELDON FOR 13. E.E. WHITACRE, JR FOR FOR 2. RATIFICATION OF INDEPENDENT AUDITORS ISSUER FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER FOR AGAINST 4. INDEPENDENT CHAIRMAN SHAREHOLDER AGAINST AGAINST 5. MAJORITY VOTE FOR DIRECTORS SHAREHOLDER AGAINST AGAINST 6. LIMIT DIRECTORSHIPS SHAREHOLDER AGAINST AGAINST 7. REPORT ON LOBBYING SHAREHOLDER AGAINST AGAINST 8. POLITICAL CONTRIBUTIONS SHAREHOLDER AGAINST AGAINST 9. AMENDMENT OF EEO POLICY SHAREHOLDER AGAINST AGAINST 10. GREENHOUSE GAS EMISSIONS GOALS SHAREHOLDER Company Name Meeting Date CUSIP(2) Ticker (2) PACIFIC RUBIALES ENERGY CORP. 5/30/13 69480U206 PRE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR FOR 01. IN RESPECT OF DETERMINATION OF THE NUMBER ISSUER OF DIRECTORS AT TWELVE (12): FOR 02. DIRECTOR ISSUER FOR 1 JOSE FRANCISCO ARATA FOR 2 MIGUEL DE LA CAMPA FOR 3 GERMAN EFROMOVICH FOR 4 SERAFINO IACONO FOR 5 AUGUSTO LOPEZ FOR 6 HERNAN MARTINEZ FOR 7 DENNIS MILLS FOR 8 RONALD PANTIN FOR 9 VICTOR RIVERA FOR 10 MIGUEL RODRIGUEZ FOR 11 FRANCISCO SOLE FOR 12 NEIL WOODYER FOR FOR 03. APPOINTMENT OF ERNST AND YOUNG LLP ISSUER AS AUDITORS OF THE CORPORATION AT A REMUNERATION TO BE FIXED BY THE DIRECTORS FOR FOR 04. TO RATIFY, CONFIRM AND APPROVE THE ADVANCE ISSUER NOTICE POLICY, AS DESCRIBED IN THE MANAGEMENT CIRCULAR DATED APRIL 25,2013 Company Name Meeting Date CUSIP(2) Ticker (2) GOOGLE INC. 6/6/13 38259P508 GOOG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 01. LARRY PAGE FOR 02. SERGEY BRIN FOR 03. ERIC E. SCHMIDT FOR 04. L. JOHN DOERR FOR 05. DIANE B. GREENE FOR 06. JOHN L. HENNESSY FOR 07. ANN MATHER FOR 08. PAUL S. OTELLINI FOR 09. K. RAM SHRIRAM FOR 10. SHIRLEY M. TILGHMAN FOR FOR 2. RATIFY ERNST & YOUNG LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 AGAINST AGAINST 3. PROPOSAL REGARDING A REPORT ON LEAD SHAREHOLDER BATTERIES IN GOOGLES SUPPLY CHAIN, IF PROPERLY PRESENTED AT THE MEETING AGAINST AGAINST 4. PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, SHAREHOLDER IF PROPERLY PRESENTED AT THE MEETING AGAINST AGAINST 5. PROPOSAL REGARDING EXECUTIVE STOCK RETENTION SHAREHOLDER IF PROPERLY PRESENTED AT THE MEETING AGAINST AGAINST 6. PROPOSAL REGARDING SUCCESSION PLANNING, IF SHAREHOLDER PROPERLY PRESENTED AT THE MEETING Company Name Meeting Date CUSIP(2) Ticker (2) AUTODESK, INC. 6/13/13 ADSK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) FOR 1. DIRECTORS ISSUER FOR 1A. CARL BASS FOR 1B. CRAWFORD W. BEVERIDGE FOR 1C. J. HALLAM DAWSON FOR 1D. THOMAS GEORGENS FOR 1E. PER-KRISTIAN HALVORSEN FOR 1F. MARY T. MCDOWELL FOR 1G. LORRIE M. NORRINGTON FOR 1H. STACY J. SMITH FOR 1I. STEVEN M. WEST FOR FOR 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP ISSUER AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2014 FOR FOR 3. APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE ISSUER COMPENSATION OF AUTODESK, INC'S NAMED EXECUTIVE OFFICERS SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title) /s/ Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date 8/29/2013
